DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          CYNTHIA RODRIGUEZ and MIGUEL RODRIGUEZ,
                         Appellants,

                                    v.

                DEUTSCHE BANK NATIONAL TRUST,
                           Appellee.

                             No. 4D16-2187

                              [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE15012903.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellants.

   Adam B. Leichtling and Alejandra Arroyave Lopez of Lapin &
Leichtling, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.